Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 08/19/2021 have been fully considered but they are not persuasive. 
Applicant argues that the method of claim 1 controls the abundance ratio of the specific stable oxygen isotope in the stable isotope labeled carbon monoxide that is produced by differentiating the kind of stable oxygen isotopes and that none of the references disclose such a type of control.
However, the step of “controlling” the abundance ratio of the specific stable oxygen isotope in the stable isotope labeled carbon monoxide that is produced by differentiating the kind of stable oxygen isotopes appears to be met by any combination of compounds recited in the first mixing step of claim 1. Specifically, no specific ratio is recited in claim 1 such that any oxygen isotope in the CO and oxygen isotope in the water vapor, different from each other, in the art meets this claim. 

Applicant argues that none of the applied references disclose such a type of control and that Hayashida and Kihara teach using a distillation column to control concentration and thus it is impossible to obtain the unique effects recited in claim 1 using the method disclosed in the applied references.
However, Kihara is relied upon to teach that H218O is a source of water for biological applications (col. 1, lines 25-45; col. 16, 40-50). Further, it would have been 218O as a source of water in the first step of Hayashida or Andreev based on the desired isotope fraction of the end product as taught by Kihara. It is unclear how the disclosure of Kihara teaching a distillation column to control concentration teaches away from providing H218O in Hayashida or Andreev in order to provide a known for biological applications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over either one of Hayashida (US 6461583) or Andreev (“Separation of Isotopes…”) in view of Deluga (US 2009/0158663) and Kihara (US 6321565).

Andreev teaches an isotope exchange reaction in which isotopes in molecules are exchanged through reaction with other molecules (page 221).
Hayashida and Andreev fail to teach reacting water with CO to produce CO2 (para. 0051) and a second step of reacting CO2 with hydrogen to produce CO.
Deluga, however, teaches that it is known to react water with CO to produce CO2 (para. 0051) and a second step of reacting CO2 with hydrogen to produce CO (para. 0054).
Therefore, it would have been obvious to one of ordinary skill in the art to react water with CO to produce CO2 (para. 0051) and a second step of reacting CO2 with hydrogen to produce CO in Hayashida or Andreev in order to carry out a known reaction for producing CO as taught by Deluga and using available starting materials (such as water, CO, hydrogen).
Regarding the isotopes of 12C16O and H216O recited in claims 1, 10, and 11, these isotopes are the most common naturally forming stable isotopes. Therefore, the isotopes of CO an H2O in Hayashida and Andreev include these recited isotopes absent a showing to the contrary. 
Hayashida and Andreev fail to teach the abundance ratio of the specific stable oxygen isotope in the stable isotope labeled carbon monoxide that is produced by differentiating the kind of stable oxygen isotopes.
Kihara teaches H218O as a source of water for biological applications (col. 1, lines 25-45; col. 16, 40-50). Therefore, it would have been obvious to one of ordinary skill in the art to provide H218O as a source of water in the first step of Hayashida or Andreev based on the desired isotope fraction of the end product as taught by Kihara.
Additionally, the isotopes of 12C16O and H216O recited in claims 1, 10, and 11, these isotopes are the most common naturally forming stable isotopes. However, one of ordinary skill would be able to provide H218O as a source of water (as taught by Kihara) and 12C16O as a source of CO in Hayashida or Andreev based on the desired isotope fraction of the end product through routine experimentation in the absence of unexpected results.
Regarding claims 2-3, one of ordinary skill in the art would be able to vary the flows of the carbon monoxide and water based on the desired isotope distribution in the products absent a showing of unexpected results based on the teachings of isotope replacement in Hayashida and Andreev.
Regarding claims 4-6, it appears that any value of amount of isotopes meets the limitation of controlling to be an arbitrary value in advance.
Regarding claim 7, it would have been obvious to repeat the second step for the purpose of ensuring that all produced carbon dioxide from the first step is reacted.
Regarding claims 8, Kihara teaches H218O as a source of water for biological applications (col. 1, lines 25-45; col. 16, 40-50). Therefore, it would have been obvious to one of ordinary skill in the art to provide H218O as a source of water in the first step of Hayashida or Andreev based on the desired isotope fraction of the end product as taught by Kihara.
Allowable Subject Matter
Claims 12-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to teach or suggest the carbon monoxide selectively containing 13C18O in combination with the limitations of claim 12. Additionally, the prior art of record fails to teach 1-20 atom% of stable isotope having 18O with respect to the total of 100 atom% in combination with the limitations of claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735